—Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered February 26, 1992, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the third degree, and sentencing him to a prison term of 1 year, unanimously affirmed.
Defendant’s claim that the no-arrest condition on the basis of which the court enhanced the sentence was not a part of the plea bargain is not preserved for appellate review as a matter of law, defendant never having objected at sentencing or moved to withdraw his plea or to vacate the judgment of conviction (People v Ramirez, 196 AD2d 775, lv denied 82 NY2d 852). Were we to consider the issue in the interest of justice, we would find that the no-arrest condition, although pronounced after the court had accepted defendant’s plea, was an explicit term of the plea agreement knowingly and voluntarily assented to by defendant (see, People v Outley, 80 NY2d 702). Concur—Murphy, P. J., Sullivan, Rosenberger and Asch, JJ.